
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 393
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Boswell submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of
		  October 2011 as National Chiropractic Health Month.
	
	
		Whereas the use of technology such as personal computers,
			 smart phones, and other hand-held devices has rapidly increased over the past
			 20 years;
		Whereas such equipment can involve hours of sitting in the
			 same place, holding the body in strained positions, or using repetitive motions
			 that lead to inflammation and pain;
		Whereas inactivity and poor posture can cause back pain
			 and neck strain, which can lead to neck pain and headaches and pain in other
			 parts of the body;
		Whereas back pain is one of the most common reasons for
			 visits to a physician and accounts for about $50,000,000,000 in health care
			 costs per year;
		Whereas repetitive stress injuries from texting and
			 computer use are increasing and cause about 28 percent of the workforce to miss
			 days on the job;
		Whereas musculoskeletal injuries in general are one of the
			 biggest workplace health and safety problems in United States industry
			 today;
		Whereas Doctors of Chiropractic (DCs) are health care
			 providers who focus on the whole person and have particular expertise in the
			 prevention and care of musculoskeletal injuries;
		Whereas DCs are also experts in ergonomics and can teach
			 those who use technology frequently how to prevent injuries such as back pain,
			 neck pain, and repetitive strains;
		Whereas National Chiropractic Health Month serves as a
			 reminder to all United States citizens of the importance of being
			 TechnoHealthy by using technology safely and making time to
			 rest, exercise, and engage in other wellness-enhancing activities; and
		Whereas October 2011 would be an appropriate month to
			 designate as National Chiropractic Health Month: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of National Chiropractic Health Month.
		
